Citation Nr: 1220901	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO. 08-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a bilateral eye injury.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a cold injury to the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran's claims file was subsequently transferred to the VA RO in Denver, Colorado. The August 2007 rating decision denied the Veteran's petition to reopen claims for service connection for residuals of a bilateral eye injury and residuals of a cold injury to the bilateral lower extremities. 

A review of the Virtual VA paperless claims processing system reveals no additional VA treatment records that are relevant to this appeal. 

The Veteran testified at a hearing in March 2011 before the undersigned. A copy of the transcript has been associated with the claims file. After the hearing, he submitted additional lay statements and waived his right to have them initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

In June 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

The issue of entitlement to service connection for residuals of a bilateral eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Veteran's claims for service connection for residuals of a bilateral eye injury and residuals of a cold injury to the bilateral lower extremities were denied in March 2005. He did not appeal that decision. 

2. As to his petition to reopen the claim of service connection for the residuals of a bilateral eye injury, evidence associated with the claims file since March 2005 is new and raises a reasonable possibility of substantiating the claims.

3. As to his petition to reopen the claim of entitlement to service connection for the residuals of a cold injury to the bilateral lower extremities, evidence associated with the claims file since March 2005 is not new. 


CONCLUSIONS OF LAW

1. Evidence received since the March 2005 rating decision that denied service connection for residuals of a bilateral eye injury, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2. Evidence received since the March 2005 rating decision that denied service connection for residuals of a cold injury to the bilateral lower extremities, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

With respect to the Veteran's petition to reopen a claim for service connection for a bilateral eye injury, VA has substantially satisfied its duties to notify and assist in this case, as required by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in May 2007. This letter advised the Veteran of what evidence was required to substantiate his claims for service connection, and of his and VA's respective duties for obtaining evidence. A follow up letter was issued in June 2007, before the issuance of the August 2007 decision. The June 2007 letter provided corrective notice regarding the Veteran's petition to reopen his claim for service connection for residuals of a cold injury. It informed him of what constituted new and material evidence. He was informed that new evidence must be evidence that was submitted to VA for the first time and that material evidence must pertain to the reason the claim was previously denied. The June 2007 letter also explained that his claim was previously denied because there was no evidence of in-service treatment for a cold injury. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, the report of a VA cold injury protocol from April 2004, and the Veteran's records from the Social Security Administration ("SSA"). He testified at a hearing in March 2011. During the hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claim. Specifically, the Veteran was asked whether he was treated by any physicians who stated that he had a cold injury during service. 

The Veteran has not been afforded a VA examination to assess the nature and etiology of his residuals of a cold injury because there has been submitted no new and material evidence that would reopens the claim. VA's duty to assist the Veteran in the development of his claim is not triggered unless and until a claim is reopened. See 38 U.S.C.A. § 5103A. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

There was substantial compliance with its June 2011 remand directives to obtain additional medical and SSA records. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


Petitions to Reopen Claims for Service Connection 

In March 2005, the RO denied the Veteran's claim for service connection for residuals of a bilateral eye injury on the basis that the record did not show that he had a permanent disability related to his in-service eye injury. It also denied his claim for service connection for residuals of a cold injury to the bilateral lower extremities on the basis that there was no evidence that he sustained a cold injury in service. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed" but only for the limited purpose of determining whether the claim should be reopened. Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 






Residuals of Bilateral Eye Injury:

At the time of the March 2005 denial, the record consisted of the Veteran's STRs, VA treatment records, and private treatment records. Subsequently, VA received more current VA treatment records, statements from the Veteran, SSA records, and the transcript of his March 2011 hearing. With the exception of some duplicate VA treatment and private medical records included in the SSA records, all of the evidence received since March 2005 is new in that it had not been previously received by VA. 

Various of the new VA treatment records pertain to the reason the Veteran's claim for service connection for residuals of a bilateral eye injury was denied. Specifically, they show that the Veteran has a chronic eye disability. In February 2010, a VA ophthalmologist noted that the Veteran complained of a left upper eyelid chalazion for the previous three years. He stated that it had been removed before, but recurred. He stated that the chalazion had been present for 20 years and that it was excised in the late 1990s. In June 2010 the Veteran was noted to have a left upper eyelid chalazion that was "recurrent."  In November 2010 the chalazion was removed, and the surgeon noted that the Veteran had undergone several prior removals. In July 2011 he was noted to have a left upper eyelid chalazion. 

Reopening of the Veteran's the claim for service connection for residuals of a left eye injury based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

The claim will therefore be reopened and remanded for appropriate medical inquiry. 





Residuals of a Cold Injury to the Bilateral Lower Extremities:

The March 2005 denial of the Veteran's claim was based upon the RO's finding that he did not have a disability that was attributable to any claimed cold weather exposure. 

In March 2005, the Veteran's STRS included a January 22, 1967 chronological record of medical care indicating that he had injured his left great toe a few weeks previously, and he then had tenderness and pain which increased while walking. He was diagnosed with inflammation of the joint secondary to trauma; possible gout and pes planus. Significantly in view of his then original claim of service connection, the note indicated that there was "no cold exposure." (Italics added). The following day, radiographic examination detected no abnormality. A few days later, he was noted to have complained of a "sore foot." A May 26, 1967 note indicated that the Veteran then complained of his hands and feet "going to sleep," and cramps n his legs at night. His pulses were noted to be normal, full and equal and no degenerative changes were noted in his nails or fingers. There was no clubbing noted. A diagnosis was deferred, but the Veteran was provided Benedryl for cramps. 


The Veteran's STRs, which were of record at the time of the March 2005 final denial, showed treatment for a left great toe injury in January 1967. In May 1967 he complained of a feeling that his hands and feet were "going to sleep." The STRs do not specify the injury to the left toe or a reason why the Veteran was experiencing numbness in his hands and feet. At his March 2011 hearing, he and his representative argued that the incidents recorded in his STRs were treatment for cold injuries sustained while the Veteran stood in water to assist engineers who were building pontoon bridges. Presuming the credibility of the Veteran's testimony, this evidence relates to the reason his claim was previously denied. Justus, 3 Vet. App. at 510.

Reopening of the Veteran's the claim for service connection for residuals of a left eye injury based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").



Entitlement to Service Connection for Residuals of a Cold Injury

The Veteran contends that he has residuals of a cold injury to the bilateral lower extremities as a result of standing in cold water without protective clothing to assist fellow service members who were building pontoon bridges. Because there is no probative evidence that the Veteran was involved in such an event, and because his testimony regarding it is not credible, the claim will be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). As noted above, credibility must be presumed for the purposes of determining whether a claim should be reopened. Justus, 3 Vet. App. at 510. However, such a presumption is not required when the issue is entitlement to service connection for a disability. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

In an April 2004 VA cold injury protocol, it was determined that the Veteran sustained a cold injury. No time frame was specified. The first element of a service connection claim has been satisfied. Hickson, 12 Vet. App. at 253.

However, the evidence does not show that the Veteran sustained a cold injury in service. His STRs are negative for any mention of a cold injury. In January 1967 he was treated for an unspecified left great toe injury. The impression was joint inflammation secondary to trauma and pes planus. In May 1967, he complained of sharp pain in his hands and feet with a sensation that they were "going to sleep."  No etiology for this complaint was provided, and he did not receive treatment for it again. 

At his March 2011 hearing, the Veteran testified that he served in Germany during the winter, and worked in communications. He testified that he stood in snow and cold water to relay messages from service members who were building pontoon bridges, and that he was treated for this in service. He asserted that he was told to change his socks often and was given foot powder. He stated that he had blisters, that his toenails turned black, and that he went to sick call and was told to keep his feet dry. 

The Veteran's DD Form 214 shows that his military occupational specialty was Lineman. At his hearing, the Veteran was asked why a wireman was sent into water to assist in building a pontoon bridge. He asserted that he was re-trained as a radio operator and was assigned to an engineer company. When asked why a radio operator was in the water instead of being stationed near a platoon leader or a platoon sergeant, the Veteran asserted that his first sergeant went into the water and that the Veteran had to follow him in case the sergeant wanted to send a radio message back to headquarters. The Veteran was asked whether he was issued protective footwear (a "Mickey Mouse boot") and he testified that he was not, and he used his regular boots. 

Although the Veteran is competent to discuss observable symptomatology such as pain and his toenails turning black, the Board finds his testimony regarding the circumstances of his service to be not credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The Veteran has asserted that he was assigned to stand in freezing water near his first sergeant to relay messages back to headquarters. His initial military occupation specialty was Lineman. Although he later worked as a radio operator assigned to an engineering unit, the typical duties of his assigned specialty are inconsistent with the assignment to stand in freezing water without protective footwear to relay messages from his sergeant. There is no evidence of record that the Veteran served in a time and place where immediate urgency required soldiers to assist in a task in a manner that would risk a cold injury. 

Further, although the Veteran asserts that he was treated for cold injuries in service, his contemporaneous STRs do not show any treatment for a cold injury, including his reported symptoms of blisters and black toenails. The Veteran's representative argues that the two instances of treatment for his feet were actually treatment for cold injuries. The STRs do not support this assertion, as his left great toe injury was related to trauma and pes planus, and his May 1967 treatment for numbness in his hands and feet was not accompanied by a statement as to its etiology. 

Further, the Veteran is the claimant in this case, thus he has an interest in the outcome of that upon which he has opined. This interest in the outcome impacts negatively on his credibility and further reduces the weight of his opinion. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

As a result, the Board finds the Veteran's testimony regarding an in-service cold injury to be not credible. Id. Therefore, his testimony is not probative evidence in favor of his claim. The second element of a service connection claim, that of an in-service event or injury, is not satisfied. Hickson, 12 Vet. App. at 253. As there is no competent, credible medical or lay evidence of an in-service cold injury, the Board finds that the preponderance of the evidence is against service connection for residuals of a cold injury to the bilateral lower extremities. 38 U.S.C.A. § 5107(b).  The appeal is denied. 


ORDER

New and material evidence having been received, the claim for service connection for residuals of a bilateral eye injury is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for residuals of a cold injury to the bilateral lower extremities is reopened.

Entitlement to service connection for residuals of a cold injury to the bilateral lower extremities is denied. 


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

With regard to the Veteran's claim for service connection for residuals of a bilateral eye injury, he has been diagnosed with a recurrent left upper eyelid chalazion, glaucoma, and age-related macular degeneration, satisfying the first element set forth in McLendon. His STRs show that in August 1966 he sought treatment for an eye burn he sustained the previous day, satisfying the second element set forth in McLendon. He discussed this incident with a VA health care provider in December 2005. His VA treatment records show that he has had recurrent left upper eyelid chalazion since at least 1994, and prior to then no medical records are available. In April 1994, he had a cyst removed from his left eyelid and he reported to his physician that he had excessive tearing of his eyes since service. The Veteran's VA treatment records indicate that his recurrent left upper eyelid chalazion may be related to his in-service eye burn, satisfying the third element set forth in McLendon. However, the record is not sufficient for the Board to render a decision because there is no medical evidence to ascertain whether his currently diagnosed eye disabilities are related to service. Thus, a VA examination is required. McLendon, 20 Vet. App. at 79, see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

With regard to his claim for service connection for residuals of a cold injury to the bilateral lower extremities, the April 2004 cold injury protocol examination is inadequate. The examiner found that the Veteran had a mild cold injury to both feet "as evidenced by cold sensitivity, pins and needles sensation, numbness, and need for socks to sleep in winter."  The examiner did not provide an etiology opinion with regard to the cold injury. Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 311. Therefore, an examination is necessary before the Board may adjudicate his claim. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the development action above has been conducted and completed. Then, schedule the Veteran for an eye examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has an eye condition that had its onset or was aggravated during active service, or is otherwise related to any incident of service, including his August 1966 eye burn. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised:

* The purpose of the examination is to ascertain whether the Veteran has an eye condition as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1. An August 1966 STR noting that the Veteran sustained an eye burn. 

2. May 1974 private treatment records for a left eye laceration following a motor vehicle accident.

3. VA treatment records from 1994 to present noting a recurrent left upper eyelid chalazion that required multiple removals. 

4. An April 1994 VA treatment record wherein the Veteran reported excessive eye tearing since service. 

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* The examiner must provide an opinion as to whether the Veteran's has an eye disability, including the recurrent left upper eyelid chalazion that began during active service or is related to any incident of service, specifically the August 1966 burn. 

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Schedule the Veteran for a cold injury with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has residuals of a cold injury that had its onset or was aggravated during active service, or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised:

* The purpose of the examination is to ascertain whether the Veteran has residuals of a cold injury as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1. STRs from January 1967 noting treatment for a left great toe injury. 
	
2. A May 1967 STR wherein the Veteran described sharp pains in his hands and feet and a feeling that they were "going to sleep." 

3. The report of his VA April 2004 cold injury protocol examination. 

4. His testimony from his March 2011 hearing wherein he stated that he sustained a cold injury while helping build pontoon bridges in the winter in Germany. 

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* The examiner must provide an opinion as to whether the Veteran's has residuals of a cold injury to the bilateral lower extremities that began during active service or is related to any incident of service. 

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


